Case: 20-50706      Document: 00515630140         Page: 1    Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-50706
                                                                    November 6, 2020
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Eduardo Ruiz-Garcia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-358-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Carlos Eduardo Ruiz-Garcia appeals the district court’s order of
   pretrial detention. Because he has pleaded guilty and the district court has
   accepted his plea, his appeal is moot. See United States v. Ramirez, 145 F.3d
   345, 356 (5th Cir. 1998); United States v. O’Saughnessy, 772 F.2d 112, 113 (5th


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50706     Document: 00515630140          Page: 2   Date Filed: 11/06/2020




                                   No. 20-50706


   Cir. 1985). We lack the power to decide moot questions, that is, “when, by
   virtue of an intervening event, a court of appeals cannot grant any effectual
   relief whatever in favor of the appellant.” Calderon v. Moore, 518 U.S. 149,
   150 (1996) (internal quotation marks and citation omitted).
          Accordingly, Ruiz-Garcia’s appeal is DISMISSED as moot.




                                        2